Citation Nr: 1539617	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-36 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from March 1986 to March 2006.  He died in September 2008 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the VA Regional Office (RO) in Pittsburg, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran's death certificate states that he died in September 2008 as a result of gliomatosis cerebri. 

2.  At the time of the Veteran's death, service connection had been established for degenerative joint disease of the right knee; residuals of right hamstring injury; degenerative disc disease of the thoracolumbar spine; primary open angle glaucoma; sinusitis; varicose veins of the bilateral legs with residuals of vein stripping; numbness of the left outer leg, status post stripping of varicose veins; right hamstring neuropathy at L5-S1, status post compartment syndrome, each disability evaluated as 10 percent disabling; as well as degenerative joint disease of the left knee; arthritis of the right thumb, status post radial collateral ligament tear and reconstructive repair; left third toe, status post fracture of dorsal aspect of distal phalangeal base; kidney stones; Brazilian pemphigus; and temporomandibular joint (TMJ) dysfunction with bruxism, each disability evaluated as zero percent or noncompensably disabling. 

3.  The Veteran's gliomatosis cerebri was not present during service, was not manifest within one year of discharge from service, and gliomatosis cerebri did not develop as a result of any incident during service.

4.  There is no competent medical evidence that any of the Veteran's service-connected disabilities contributed substantially or materially, combined to cause, or aided or lent assistance to the production of death.  


CONCLUSION OF LAW

A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a).  Certain additional notice requirements may attach in the context of a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

The appellant was notified in letters dated in December 2008 and June 2010 of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  The June 2010 letter notified her of the criteria for assigning an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the letters did not inform the appellant of what disabilities the Veteran was service-connected for at the time of his death, the appellant does not contend that the Veteran's service-connected disabilities contributed or caused his death.  As such, the appellant is not prejudiced by not being provided such information.  The letters also sufficiently informed the appellant of the evidence necessary to substantiate a claim for a condition for which the Veteran was not yet service-connected but where service connection was warranted.  Hupp at 342.  She was told that DIC benefits could be awarded based on a demonstration that the Veteran died from a service-related injury or disease and she was asked to submit evidence of treatment of the Veteran, or sufficient information for VA to obtain treatment records.  A "service-related" injury or disease places in common language those conditions which service connection had not yet been granted but warrant service connection.  

Regarding VA's duty to assist, VA obtained most of the Veteran's service treatment records (STRs), post-service medical records, and also secured a medical opinion in furtherance of the claim.  The Veteran's complete STRs are not of record.  An April 2012 memorandum set forth VA's efforts in attempting to obtain the Veteran's complete STRs and that such records are unavailable.  A letter to the appellant also in April 2012 informed her that the Veteran's complete STRs were not obtained.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996). 

A pertinent VA opinion was obtained in August 2010.  38 C.F.R. § 3.159(c)(4).  The VA opinion obtained in this case is sufficient, as the examiner conducted a complete review of the claims file and pertinent records, discussed all findings in the records considered relevant under the applicable law and regulations, and offered a well-supported opinion.  VA's duty to assist the appellant with respect to obtaining a VA opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even those evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310.  Issues involved in a claim for DIC are decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., malignant brain tumors) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., malignant brain tumors) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

In determining whether service connection for the cause of the Veteran's death is warranted, the Board will first address whether the disorder listed on the Veteran's death certificate is related to his military service, and will then address whether his service-connected disabilities contributed to his death.  

A review of the Veteran's STRs shows no treatment for, or diagnosis of, gliomatosis cerebri or any other brain tumor or cancer.  The Veteran's STRs show various complaints of vision problems and headaches.  A June 1991 record shows that the Veteran complained of headaches associated with his sinuses.  He was diagnosed with sinus headaches.  A periodic examination in March 1992 revealed a clinically normal head.  An undated record likely in 1997 based on the Veteran's age at the time of the record reveals that the Veteran had migraine headaches.  A record with headache complaints dated in January 1998 shows that the Veteran was treated for sinusitis.  The Veteran's head was normal in a March 1998 periodic examination.  He answered yes to wearing corrective lenses and having frequent or severe headaches; sinus headaches were reported.  A December 1998 again shows treatment for sinus headaches.  The Veteran complained of having floaters in August 2000.  

A September 2002 record reveals that glaucoma was suspected.  The Veteran complained of headaches in February 2003; he was diagnosed with sinusitis.  A March 2003 record shows that the Veteran complained of sparkling flashes.  A June 2003 examination again revealed a clinically normal head; the Veteran reported having floaters.  Only the first page of his report of medical history is of record; the Veteran answered yes to having an eye disorder or trouble, wearing contact lenses or glasses, and having surgery to correct vision.  An August 2004 record shows that the Veteran reported having floaters for six months.  He reported a history of sparkling flashes in December 2005.  His January 2006 retirement examination again revealed a clinically normal head.  In his report of medical history, the Veteran answered yes to having an eye disorder or trouble; wearing contact lens or glasses; having surgery to correct vision; frequent or severe headaches; and paralysis.  He denied seizures, convulsions, epilepsy or fits.  The Veteran reported having glaucoma, numbness in legs due to vein stripping, and headaches in cold weather.  None of the Veteran's STRs attribute any of his vision problems or headaches to a brain tumor.  

Post-service treatment records dated in March 2008 show that the Veteran was seen for vision problems and a headache.  A CT scan of his head was normal; there was no evidence of mass, hemorrhage, or acute ischemia.  The Veteran was diagnosed with a brain mass in July 2008, determined to be gliomatosis cerebri.  None of the Veteran's treatment records contain any opinion relating gliomatosis cerebri to his military service, to include his in-service vision problems and headaches.  

The Veteran's October 2008 death certificate shows that he died as a result of gliomatosis cerebri in September 2008.  

A VA medical opinion was obtained in August 2010.  The examiner noted that the Veteran's brain tumor was diagnosed in July 2008 after he was seen for a five minute episode of transient right hemiparesis.  The examiner also noted that the Veteran was seen in March 2008 with visual symptoms that had begun three days before and also complaining of a worsening headache over the past month.  The examiner observed that the head CT scan at that time was unremarkable.  The examiner noted that the Veteran had ophthalmology notes extending over a long period, during which he was being followed for open-angle glaucoma and dry eye syndrome.  The examiner observed that in those notes, the Veteran reported intermittently blurred vision, and that in other notes that occurred during his service, he reported flashes of light and headache behind his eyes.  

The examiner opined that it was less likely that the Veteran experienced symptoms of his brain tumor prior to March 31, 2007.  The examiner reported that the opinion was based on the fact that the Veteran was diagnosed with a very aggressive tumor that resulted in his death two months after his diagnosis.  The examiner noted that four months prior, he had had a normal head CT scan.  The examiner concluded that the Veteran's visual complaints leading up to one year before were very unlikely to have been caused by his eventual diagnosis of a brain tumor, and more likely to have represented symptoms of his ocular problems, including open-angle glaucoma and dry eye syndrome.  

Based on a review of the evidence, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  While the Veteran's death certificate shows that he died of gliomatosis cerebri, the evidence does not show that it was related to his military service.  

The Veteran's STRs do not show the incurrence of an event, injury or disease to his brain.  They also do not show that the onset of the gliomatosis cerebri occurred during his military service.  Although his STRs do show vision complaints as well as headaches, the evidence does not indicate that such were symptoms were indicative of gliomatosis cerebri.  All of the STRs pertaining to his headaches, except for one showing migraines in 1997 and the Veteran's report of headaches in cold weather in 2006, reveal that they were associated with sinusitis.  The VA examiner opined that the Veteran's vision complaints were representative of his open-angle glaucoma and dry eye syndrome.  In this case, the only medical opinion of record, that of the VA examiner, shows that the Veteran's gliomatosis cerebri is not related to his in-service symptoms.  As the opinion was formed after reviewing the evidence and is supported by a rationale, the Board accords it great probative value.  It is also uncontradicted.  None of the Veteran's treatment records contain any opinion relating the gliomatosis cerebri to his military service.  As noted by the VA examiner, the fact that a CT scan of the head in March 2008 was normal weighs against a finding that the onset of the gliomatosis cerebri occurred during the Veteran's military service.  

The overall evidence of record weighs against a finding of gliomatosis cerebri being associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's brain or competent evidence of an association between gliomatosis cerebri and his active duty, service connection for the cause of the Veteran's death on the basis that the gliomatosis cerebri was related to his military service is not warranted.

Furthermore, as the evidence does not show that gliomatosis cerebri was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection for the cause of the Veteran's death on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as malignant brain tumors are a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, a CT scan in March 2008 was normal, and the VA examiner's uncontradicted opinion shows that the Veteran's in-service symptoms were not indicative of the gliomatosis cerebri.  In this case, the contemporaneous evidence weighs against any finding of a continuity of symptomatology since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

Furthermore, the evidence of record does not establish that any of the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.  The appellant has not contended, nor does the evidence show, that the Veteran's service-connected degenerative joint disease of the right knee; residuals of right hamstring injury; degenerative disc disease of the thoracolumbar spine; primary open angle glaucoma; sinusitis; varicose veins of the bilateral legs with residuals of vein stripping; numbness of the left outer leg, status post stripping of varicose veins; right hamstring neuropathy at L5-S1, status post compartment syndrome; degenerative joint disease of the left knee; arthritis of the right thumb, status post radial collateral ligament tear and reconstructive repair; left third toe, status post fracture of dorsal aspect of distal phalangeal base; kidney stones; Brazilian pemphigus; and TMJ dysfunction with bruxism disabilities caused or contributed substantially or materially to the Veteran's death.  

In this case, none of the Veteran's service-connected disabilities were listed on the death certificate.  No medical professional has provided any opinion indicating that the Veteran's service-connected disabilities contributed to his death.  The Veteran's treatment records do not indicate that his service-connected disabilities involved active processes affecting vital organs or that such conditions affected a vital organ and were of themselves of a progressive or debilitating nature; no medical professional has opined as such.  

The probative medical evidence of record fails to show that the Veteran's service-connected disabilities caused or contributed to his death; the totality of the pertinent evidence of record fails to show that the Veteran's disabilities contributed substantially or materially to his death; combined to cause his death; or aided or lent assistance to the production of death.  The evidence simply does not show a causal connection between the Veteran's service-connected disabilities and his death.  

The Board does not doubt the sincerity of the appellant's belief that the Veteran's gliomatosis cerebri had its onset during his military service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue in this case, the etiology of the cause of the Veteran's death falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The appellant's own assertions as to etiology have no probative value.

Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's death was due to his active military service.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


